Title: To Alexander Hamilton from Fisher Ames, 8 September 1791
From: Ames, Fisher
To: Hamilton, Alexander


Boston Sept 8, 1791
Dear Sir
The immoderately long letter which I took the liberty to write you some time ago, will, probably, have surprised you. You will wonder why I should take pains to establish opinions which you have never held in dispute. I will confess to you that the rumour of the intended connection between the U.S and NY. Banks gave me some uneasiness. My friend Mr Gore will leave this town next week, and you will learn from him that the good disposition of the Massa. Bank proprietors, at the time when that report was diffused, made it very unwelcome. Everything had gradually ripened their minds to an acquiescence in the Unity of the Bank and it’s branches. I think you are acquainted with Mr Gore, and as he will not fail to converse with you, it is unnecessary for me to notice any further the causes and circumstances of my apprehension respecting the Bank of the U. S.
The arrangements of the Bank are expected with some impatience. Here the general wish is to have Branches. I hope they may be safely adopted, not so much with a view to the profits of the stock, (tho’ that is a thing to be noticed) as for reasons which I have formerly given. Mr. Gore is one of the few men whom I consider as sound and thorough patriots. Tho a great Stockholder, you will find him national. The possession of an ample fortune has not contracted his heart, nor twisted his intellects. He will leave this place for Philada next week, and as he will, probably, represent a great many proprietors, with whom his opinion and reputation will weigh a great deal you will find him able to inform of the views of the eastern stockholders. I confess I have my fears that party schemes will be nursed in the City. Should any improper designs be formed, you will naturally reckon upon his steady opposition to them. In short as your acquaintance with him is slight, I think it will be useful & almost necessary that you should know him. Few Men are so worthy of esteem and confidence.
The distillers here are framing a petition to Congress for a reduction of the duty on home made Rum 3 Cents and an augmentation of 3 Cents on imported Rum &c. You may possibly think this immoderate, and a symptom of discontent. Tho’ I wish they had thought fit to ask for less, I will venture to vouch for their good dispositions. Some change of the ratio of duties would be highly acceptable to them and favorable to their manufacture. But they will not make a clamor against the Excise Act as it is.
You will doubtless remark that I am writing confidentially.
I very much approve the Letter you wrote to our Assessors. But many country gentlemen have thought less favorably of it. They say why not tax property equally. The spirit of envy, an evil spirit! in times of prosperous adventure can bear the day light. That spirit would rejoice in the spoil of the possessors of public paper by assessment. Assessments are so arbitrary, so various in the different states, and even in different towns, and so much applause would be secured in many towns by acts of rapine in the shape of a tax, that the value of property in paper may be made eventually, very insecure. The inequality of it’s operation on different proprietors, and the bad policy of holding such a terror over opulent citizens whom we may wish to fix as residents would, if dilated on, make some impression upon the public. At present, no uneasiness seems to subsist in this town on that head. But when the state valuation shall be settled, as it will be within a year, I apprehend the seeds will sprout again.
I am, dear Sir, with sentiments of esteem &c your most obedt. hble servant
Fisher Ames Mr Hamilton
